DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 06/25/2020. Claims 1-12 are pending in the instant application. Claims 1, 7, 8 and 10-12 are independent. An Office Action on the merits and a Notice of Allowability follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2020 and 02/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The Examiner suggests the following amendments to conform all the claims to equally mirror one another.
(Suggested Examiner’s Amendment) 3. The method as recited in claim 1, wherein the first term that represents the estimate of the lower bound includes a regulating part and a negative log likelihood function.
(Suggested Examiner’s Amendment) 7. A non-transitory machine-readable memory medium on which is stored a computer program for training an artificial neural network, for controlling a technical system, by way of training data sets, a method comprising: adapting a parameter of the artificial neural network depending on a loss function, the loss function including a first term that represents an estimate of a lower bound of distances between classifications of the training data sets by the artificial neural network and expected classifications of the training data sets, wherein the loss function includes a second term that is configured in such a way that differences in aleatoric uncertainty in the training data sets over different samples of the artificial neural network are regulated.
(Suggested Examiner’s Amendment)  9. The artificial neural network as recited in claim 8, wherein the artificial neural network being trained is a Bayesian neural network.
(Suggested Examiner’s Amendment) 10. A method, comprising: providing an artificial neural network for controlling a technical system, the artificial neural network being trained using training data sets, including adaption of a parameter of the artificial neural network depending on a loss function, the loss function including a first term that represents an estimate of a lower bound of distances between classifications of the training data sets by the artificial neural network and expected classifications of the training data sets, wherein the loss function includes a second term that is configured in such a way that differences in aleatoric uncertainty in the training data sets over different samples of the artificial neural network are regulated; and controlling the technical system using the trained artificial neural network, the technical system including a robot, or a vehicle, or a tool, or a machine.
(Suggested Examiner’s Amendment) 11. A non-transitory machine-readable memory medium on which is stored a computer program, the computer program, when executed by a computer, causing the computer to perform the following steps: providing an artificial neural network for controlling a technical system, the artificial neural network being trained using training data sets, including adaption of a parameter of the artificial neural network depending on a loss function, the loss function including a first term that represents an estimate of a lower bound of distances between classifications of the training data sets by the artificial neural network and expected classifications of the training data sets, wherein the loss function includes a second term that is configured in such a way that differences in aleatoric uncertainty in the training data sets over different samples of the artificial neural network are regulated; and controlling the technical system using the trained artificial neural network, the technical system including a robot, or a vehicle, or a tool, or a machine.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Taha et al. (US 20200234086 A1).
Regarding Claim 1: Taha discloses a method for training an artificial neural network, for controlling a technical system, by way of training data sets (Refer to para [001]; “the present disclosure relate generally to retrieval operations in neural networks, and more particularly, to modeling uncertainty for neural network retrieval operations.”) the method comprising: 
adapting a parameter of the artificial neural network depending on a loss function (Refer to para [005]; “train a neural network based on the multi-modal data at least in part by using a triplet loss computed for the driving events as a regression loss to determine an embedding of driving event data,”) the loss function including a first term (Refer to para [020]; “The term “triplet loss,” as used herein, can refer to a loss function used when training a neural network. In training the neural network based on a dataset, for example, an associated training sample is composed of a triplet of data including an anchor data, a, a positive data, p, that is of the same class as the anchor, and a negative data, n, that is of a different class than the anchor. The triplet loss can be computed as a distance between a and p minus a distance between a and n. In other examples, the triplet loss can also include adding a margin to the distance difference and/or can be a non-negative integer such that computed triplet loss less than zero can be set to zero. In one example, using the variables above and were d is a distance function, triplet loss L=max(N a, O−N a, M+L aggiM, 0).”) that represents an estimate of a lower bound of distances between classifications of the training data sets by the artificial neural network (Refer to para [020 and 036]; “The triplet loss can provide a measurement of loss with respect to identifying the anchor image as representing an event based on a distance (e.g., Euclidean distance) from the positive image and a distance from the negative image, as described. In one example, the triplet loss can be stored in the trained dataset 116 with each triplet and/or with a given anchor image, or can be otherwise separately stored.”) and expected classifications of the training data sets  (Refer to para [049]; “In one example, in processing the retrieval request, retrieval component 108 can search the neural network for events that have a Euclidean distance between the event and the input event that is within a threshold, which can represent events that are most similar to the input event. In addition, the actions associated with the determined events can be analyzed to determine whether the action corresponding to the input driving event is the expected action.”) wherein the loss function includes a second term that is configured in such a way that differences in aleatoric uncertainty in the training data sets over different samples of the artificial neural network are regulated (Refer to para [043 and 049]; “uncertainty modeling component 118 can model the uncertainty using triplet loss as a regression loss based on obtaining an epistemic (or possible aleatoric) uncertainty to capture network uncertainty in terms of generalization (e.g., what training data to omit in the identification). Gal et al. describe leveraging epistemic uncertainty for model selection, i.e. hyper-parameter tuning. Kendall et al., in “Multi-task learning using uncertainty to weigh losses for scene geometry and semantics,” in arXiv preprint arXiv:1705.07115, 3, 2017, which is incorporated by reference herein, describe aleatoric uncertainty to improve multi-task learning by estimating pseudo optimal weights for each tasks loss term. Using the triplet loss formulation described above, uncertainty modeling component 118 can employ MC sampling, as described above, to estimate the embedding uncertainty. Inference can be done, after training a model with dropout before every weight layer, by performing dropout at test time to sample from the approximate posterior, as suggested by Kendall et al. in “What uncertainties do we need in Bayesian deep learning for computer vision?,” which can include stochastic forward passes, referred to as Monte Carlo dropout. Using multiple passes through a dropout enabled network can allow for generating multiple embeddings per sample Ncustom-character. These embeddings can be aggregated using the first moment into the final embedding to be used for retrieval, OL L custom-character=custom-character. The second moment indicates the model uncertainty and could be used for aleatoric uncertainty study, but in one example, uncertainty modeling component 118 may not use the second moment for determining the uncertainty metric.”).

Regarding Claim 2: Taha discloses the artificial neural network is a Bayesian neural network (Refer to para [021]; “For example, in training a neural network for identifying similar data (e.g., image or video data), a triplet loss associated with data used in training can be used as a regression loss for modeling uncertainty. In an example, the triplet loss can be projected as the regression loss to enable epistemic uncertainty evaluation using dropout as a Bayesian approximation framework. In a specific example, a Monte Carlo (MC) sampling can be performed based on the triplet loss, as the regression loss, to model the uncertainty for given data. The sampling can provide an embedding for the data, which can be useful in retrieval operations using the neural network.”).

Regarding Claim 7: Taha discloses non-transitory machine-readable memory medium on which is stored a computer program for training an artificial neural network (Refer to para [006]; “a non-transitory computer-readable medium storing computer executable code for performing retrieval operations in neural networks is provided.”) for controlling a technical system (Refer to para [009]; “FIG. 1 illustrates a schematic view of an example of a system for object retrieval from a neural network according to one aspect of the disclosure;”) by way of training data sets (Refer to para [001]; “the present disclosure relate generally to retrieval operations in neural networks, and more particularly, to modeling uncertainty for neural network retrieval operations.”) the method comprising: adapting a parameter of the artificial neural network depending on a loss function (Refer to para [005]; “train a neural network based on the multi-modal data at least in part by using a triplet loss computed for the driving events as a regression loss to determine an embedding of driving event data,”) the loss function including a first term (Refer to para [020]; “The term “triplet loss,” as used herein, can refer to a loss function used when training a neural network. In training the neural network based on a dataset, for example, an associated training sample is composed of a triplet of data including an anchor data, a, a positive data, p, that is of the same class as the anchor, and a negative data, n, that is of a different class than the anchor. The triplet loss can be computed as a distance between a and p minus a distance between a and n. In other examples, the triplet loss can also include adding a margin to the distance difference and/or can be a non-negative integer such that computed triplet loss less than zero can be set to zero. In one example, using the variables above and were d is a distance function, triplet loss L=max(N a, O−N a, M+L aggiM, 0).”) that represents an estimate of a lower bound of distances between classifications of the training data sets by the artificial neural network (Refer to para [020 and 036]; “The triplet loss can provide a measurement of loss with respect to identifying the anchor image as representing an event based on a distance (e.g., Euclidean distance) from the positive image and a distance from the negative image, as described. In one example, the triplet loss can be stored in the trained dataset 116 with each triplet and/or with a given anchor image, or can be otherwise separately stored.”) and expected classifications of the training data sets (Refer to para [049]; “In one example, in processing the retrieval request, retrieval component 108 can search the neural network for events that have a Euclidean distance between the event and the input event that is within a threshold, which can represent events that are most similar to the input event. In addition, the actions associated with the determined events can be analyzed to determine whether the action corresponding to the input driving event is the expected action.”) wherein the loss function includes a second term that is configured in such a way that differences in aleatoric uncertainty in the training data sets over different samples of the artificial neural network are regulated (Refer to para [043 and 049]; “uncertainty modeling component 118 can model the uncertainty using triplet loss as a regression loss based on obtaining an epistemic (or possible aleatoric) uncertainty to capture network uncertainty in terms of generalization (e.g., what training data to omit in the identification). Gal et al. describe leveraging epistemic uncertainty for model selection, i.e. hyper-parameter tuning. Kendall et al., in “Multi-task learning using uncertainty to weigh losses for scene geometry and semantics,” in arXiv preprint arXiv:1705.07115, 3, 2017, which is incorporated by reference herein, describe aleatoric uncertainty to improve multi-task learning by estimating pseudo optimal weights for each tasks loss term. Using the triplet loss formulation described above, uncertainty modeling component 118 can employ MC sampling, as described above, to estimate the embedding uncertainty. Inference can be done, after training a model with dropout before every weight layer, by performing dropout at test time to sample from the approximate posterior, as suggested by Kendall et al. in “What uncertainties do we need in Bayesian deep learning for computer vision?,” which can include stochastic forward passes, referred to as Monte Carlo dropout. Using multiple passes through a dropout enabled network can allow for generating multiple embeddings per sample Ncustom-character. These embeddings can be aggregated using the first moment into the final embedding to be used for retrieval, OL L custom-character=custom-character. The second moment indicates the model uncertainty and could be used for aleatoric uncertainty study, but in one example, uncertainty modeling component 118 may not use the second moment for determining the uncertainty metric.”).

Regarding Claim 8: Taha discloses an artificial neural network for controlling a technical system (Refer to para [009]; “FIG. 1 illustrates a schematic view of an example of a system for object retrieval from a neural network according to one aspect of the disclosure;”) the artificial neural network being trained using training data sets (Refer to para [001]; “the present disclosure relate generally to retrieval operations in neural networks, and more particularly, to modeling uncertainty for neural network retrieval operations.”) including adaptation of a parameter of the artificial neural network depending on a loss function (Refer to para [005]; “train a neural network based on the multi-modal data at least in part by using a triplet loss computed for the driving events as a regression loss to determine an embedding of driving event data,”) the loss function including a first term (Refer to para [020]; “The term “triplet loss,” as used herein, can refer to a loss function used when training a neural network. In training the neural network based on a dataset, for example, an associated training sample is composed of a triplet of data including an anchor data, a, a positive data, p, that is of the same class as the anchor, and a negative data, n, that is of a different class than the anchor. The triplet loss can be computed as a distance between a and p minus a distance between a and n. In other examples, the triplet loss can also include adding a margin to the distance difference and/or can be a non-negative integer such that computed triplet loss less than zero can be set to zero. In one example, using the variables above and were d is a distance function, triplet loss L=max(N a, O−N a, M+L aggiM, 0).”) that represents an estimate of a lower bound of distances between classifications of the training data sets by the artificial neural network (Refer to para [020 and 036]; “The triplet loss can provide a measurement of loss with respect to identifying the anchor image as representing an event based on a distance (e.g., Euclidean distance) from the positive image and a distance from the negative image, as described. In one example, the triplet loss can be stored in the trained dataset 116 with each triplet and/or with a given anchor image, or can be otherwise separately stored.”) and expected classifications of the training data sets (Refer to para [049]; “In one example, in processing the retrieval request, retrieval component 108 can search the neural network for events that have a Euclidean distance between the event and the input event that is within a threshold, which can represent events that are most similar to the input event. In addition, the actions associated with the determined events can be analyzed to determine whether the action corresponding to the input driving event is the expected action.”) wherein the loss function includes a second term that is configured in such a way that differences in aleatoric uncertainty in the training data sets over different samples of the artificial neural network are regulated (Refer to para [043 and 049]; “uncertainty modeling component 118 can model the uncertainty using triplet loss as a regression loss based on obtaining an epistemic (or possible aleatoric) uncertainty to capture network uncertainty in terms of generalization (e.g., what training data to omit in the identification). Gal et al. describe leveraging epistemic uncertainty for model selection, i.e. hyper-parameter tuning. Kendall et al., in “Multi-task learning using uncertainty to weigh losses for scene geometry and semantics,” in arXiv preprint arXiv:1705.07115, 3, 2017, which is incorporated by reference herein, describe aleatoric uncertainty to improve multi-task learning by estimating pseudo optimal weights for each tasks loss term. Using the triplet loss formulation described above, uncertainty modeling component 118 can employ MC sampling, as described above, to estimate the embedding uncertainty. Inference can be done, after training a model with dropout before every weight layer, by performing dropout at test time to sample from the approximate posterior, as suggested by Kendall et al. in “What uncertainties do we need in Bayesian deep learning for computer vision?,” which can include stochastic forward passes, referred to as Monte Carlo dropout. Using multiple passes through a dropout enabled network can allow for generating multiple embeddings per sample Ncustom-character. These embeddings can be aggregated using the first moment into the final embedding to be used for retrieval, OL L custom-character=custom-character. The second moment indicates the model uncertainty and could be used for aleatoric uncertainty study, but in one example, uncertainty modeling component 118 may not use the second moment for determining the uncertainty metric.”).

Regarding Claim 9: Taha discloses the artificial neural network is a Bayesian neural network (Refer to para [021]; “For example, in training a neural network for identifying similar data (e.g., image or video data), a triplet loss associated with data used in training can be used as a regression loss for modeling uncertainty. In an example, the triplet loss can be projected as the regression loss to enable epistemic uncertainty evaluation using dropout as a Bayesian approximation framework. In a specific example, a Monte Carlo (MC) sampling can be performed based on the triplet loss, as the regression loss, to model the uncertainty for given data. The sampling can provide an embedding for the data, which can be useful in retrieval operations using the neural network.”).

Regarding Claim 10: Taha discloses method (Refer to para [001]; “the present disclosure relate generally to retrieval operations in neural networks, and more particularly, to modeling uncertainty for neural network retrieval operations.”) comprising: providing an artificial neural network for controlling a technical system (Refer to para [022]; “a multi-modal conditional retrieval neural network can be trained for identifying events or corresponding stimulus, and/or an associated action performed based on the event. For example, a multi-modal conditional retrieval neural network can include a dataset obtained from multiple modalities in terms of images and/or video and sensor control.”)  the artificial neural network being trained using training data sets (Refer to para [001]; “the present disclosure relate generally to retrieval operations in neural networks, and more particularly, to modeling uncertainty for neural network retrieval operations.”) including adaption a parameter of the artificial neural network depending on a loss function (Refer to para [005]; “train a neural network based on the multi-modal data at least in part by using a triplet loss computed for the driving events as a regression loss to determine an embedding of driving event data,”) the loss function including a first term (Refer to para [020]; “The term “triplet loss,” as used herein, can refer to a loss function used when training a neural network. In training the neural network based on a dataset, for example, an associated training sample is composed of a triplet of data including an anchor data, a, a positive data, p, that is of the same class as the anchor, and a negative data, n, that is of a different class than the anchor. The triplet loss can be computed as a distance between a and p minus a distance between a and n. In other examples, the triplet loss can also include adding a margin to the distance difference and/or can be a non-negative integer such that computed triplet loss less than zero can be set to zero. In one example, using the variables above and were d is a distance function, triplet loss L=max(N a, O−N a, M+L aggiM, 0).”) that represents an estimate of a lower bound of distances between classifications of the training data sets by the artificial neural network (Refer to para [020 and 036]; “The triplet loss can provide a measurement of loss with respect to identifying the anchor image as representing an event based on a distance (e.g., Euclidean distance) from the positive image and a distance from the negative image, as described. In one example, the triplet loss can be stored in the trained dataset 116 with each triplet and/or with a given anchor image, or can be otherwise separately stored.”) and expected classifications of the training data sets, wherein the loss function includes a second term that is configured in such a way that differences in aleatoric uncertainty in the training data sets over different samples of the artificial neural network are regulated (Refer to para [049]; “In one example, in processing the retrieval request, retrieval component 108 can search the neural network for events that have a Euclidean distance between the event and the input event that is within a threshold, which can represent events that are most similar to the input event. In addition, the actions associated with the determined events can be analyzed to determine whether the action corresponding to the input driving event is the expected action.”) and controlling the technical system using the trained artificial neural network, the technical system including a robot, or a vehicle (Refer to para [027]; “For example, the one or more processors 102 and/or one or more memories 104 can execute, and/or store instructions, parameters, etc., for executing one or more components, which can include one or more optional component such as an image component 106 for obtaining an image of a dynamic scene, a retrieval component 108 for retrieving trained neural network data related to one or more aspects of the image, a training component 110 for training a neural network to facilitate retrieval of the one or more aspects, and/or a vehicle control component 112 for controlling a vehicle (e.g., one or more systems of the vehicle, an autonomous-driving vehicle, etc.), which can be based on the retrieval. The processor(s) 102, memory(ies) 104, various ones of the components 106, 108, 110, 112, etc. can be operatively coupled via a bus 114. In another example, processor(s) 102 can execute one or more of the various components 106, 108, 110, 112 to perform functions described herein, while being operatively coupled to the memory(ies) 104 and/or other components via the bus 114. In an example, the components 106, 108, 110, 112 are shown as optional and can be implemented within different systems or the same system. For example, training component 110 can train a neural network on one system that provides a trained dataset to another system that executes the retrieval component 108, which can be a different system from that which executes the vehicle control component 112 to control a vehicle, etc. Thus, systems described in accordance with aspects herein may or may not include all of the components 106, 108, 110, 112 in a single system.”).

Regarding Claim 11: Taha discloses non-transitory machine-readable memory medium on which is stored a computer program, the computer program (Refer to para [006]; “a non-transitory computer-readable medium storing computer executable code for performing retrieval operations in neural networks is provided.”) when executed by a computer (Refer to para [027]; “system 100 can include or be operably coupled with (or executed by) one or more processors 102 and one or more memories 104 that communicate to effectuate certain actions described herein.”) causing the computer to perform the following steps: providing an artificial neural network for controlling a technical system (Refer to para [022]; “a multi-modal conditional retrieval neural network can be trained for identifying events or corresponding stimulus, and/or an associated action performed based on the event. For example, a multi-modal conditional retrieval neural network can include a dataset obtained from multiple modalities in terms of images and/or video and sensor control.”)  the artificial neural network being trained using training data sets (Refer to para [001]; “the present disclosure relate generally to retrieval operations in neural networks, and more particularly, to modeling uncertainty for neural network retrieval operations.”) including adaption a parameter of the artificial neural network depending on a loss function (Refer to para [005]; “train a neural network based on the multi-modal data at least in part by using a triplet loss computed for the driving events as a regression loss to determine an embedding of driving event data,”) the loss function including a first term (Refer to para [020]; “The term “triplet loss,” as used herein, can refer to a loss function used when training a neural network. In training the neural network based on a dataset, for example, an associated training sample is composed of a triplet of data including an anchor data, a, a positive data, p, that is of the same class as the anchor, and a negative data, n, that is of a different class than the anchor. The triplet loss can be computed as a distance between a and p minus a distance between a and n. In other examples, the triplet loss can also include adding a margin to the distance difference and/or can be a non-negative integer such that computed triplet loss less than zero can be set to zero. In one example, using the variables above and were d is a distance function, triplet loss L=max(N a, O−N a, M+L aggiM, 0).”) that represents an estimate of a lower bound of distances between classifications of the training data sets by the artificial neural network (Refer to para [020 and 036]; “The triplet loss can provide a measurement of loss with respect to identifying the anchor image as representing an event based on a distance (e.g., Euclidean distance) from the positive image and a distance from the negative image, as described. In one example, the triplet loss can be stored in the trained dataset 116 with each triplet and/or with a given anchor image, or can be otherwise separately stored.”) and expected classifications of the training data sets, wherein the loss function includes a second term that is configured in such a way that differences in aleatoric uncertainty in the training data sets over different samples of the artificial neural network are regulated (Refer to para [049]; “In one example, in processing the retrieval request, retrieval component 108 can search the neural network for events that have a Euclidean distance between the event and the input event that is within a threshold, which can represent events that are most similar to the input event. In addition, the actions associated with the determined events can be analyzed to determine whether the action corresponding to the input driving event is the expected action.”) and controlling the technical system using the trained artificial neural network, the technical system including a robot, or a vehicle (Refer to para [027]; “For example, the one or more processors 102 and/or one or more memories 104 can execute, and/or store instructions, parameters, etc., for executing one or more components, which can include one or more optional component such as an image component 106 for obtaining an image of a dynamic scene, a retrieval component 108 for retrieving trained neural network data related to one or more aspects of the image, a training component 110 for training a neural network to facilitate retrieval of the one or more aspects, and/or a vehicle control component 112 for controlling a vehicle (e.g., one or more systems of the vehicle, an autonomous-driving vehicle, etc.), which can be based on the retrieval. The processor(s) 102, memory(ies) 104, various ones of the components 106, 108, 110, 112, etc. can be operatively coupled via a bus 114. In another example, processor(s) 102 can execute one or more of the various components 106, 108, 110, 112 to perform functions described herein, while being operatively coupled to the memory(ies) 104 and/or other components via the bus 114. In an example, the components 106, 108, 110, 112 are shown as optional and can be implemented within different systems or the same system. For example, training component 110 can train a neural network on one system that provides a trained dataset to another system that executes the retrieval component 108, which can be a different system from that which executes the vehicle control component 112 to control a vehicle, etc. Thus, systems described in accordance with aspects herein may or may not include all of the components 106, 108, 110, 112 in a single system.”).

Regarding Claim 12: Taha discloses apparatus for controlling a technical system (Refer to para [023]; “Several aspects of certain systems will now be presented with reference to various apparatus and methods. These apparatus and methods will be described in the following detailed description and illustrated in the accompanying drawings by various blocks, modules, components, circuits, steps, processes, algorithms, etc. (collectively referred to as “elements”). These elements can be implemented using electronic hardware, computer software, or any combination thereof. Whether such elements are implemented as hardware or software depends upon the particular application and design constraints imposed on the overall system.”) the apparatus comprising: an artificial neural network for controlling a technical system (Refer to para [022]; “a multi-modal conditional retrieval neural network can be trained for identifying events or corresponding stimulus, and/or an associated action performed based on the event. For example, a multi-modal conditional retrieval neural network can include a dataset obtained from multiple modalities in terms of images and/or video and sensor control.”) the artificial neural network being trained using training data sets (Refer to para [001]; “the present disclosure relate generally to retrieval operations in neural networks, and more particularly, to modeling uncertainty for neural network retrieval operations.”) including adaptation of a parameter of the artificial neural network depending on a loss function (Refer to para [005]; “train a neural network based on the multi-modal data at least in part by using a triplet loss computed for the driving events as a regression loss to determine an embedding of driving event data,”), the loss function including a first term (Refer to para [020]; “The term “triplet loss,” as used herein, can refer to a loss function used when training a neural network. In training the neural network based on a dataset, for example, an associated training sample is composed of a triplet of data including an anchor data, a, a positive data, p, that is of the same class as the anchor, and a negative data, n, that is of a different class than the anchor. The triplet loss can be computed as a distance between a and p minus a distance between a and n. In other examples, the triplet loss can also include adding a margin to the distance difference and/or can be a non-negative integer such that computed triplet loss less than zero can be set to zero. In one example, using the variables above and were d is a distance function, triplet loss L=max(N a, O−N a, M+L aggiM, 0).”) that represents an estimate of a lower bound of distances between classifications of the training data sets by the artificial neural network (Refer to para [020 and 036]; “The triplet loss can provide a measurement of loss with respect to identifying the anchor image as representing an event based on a distance (e.g., Euclidean distance) from the positive image and a distance from the negative image, as described. In one example, the triplet loss can be stored in the trained dataset 116 with each triplet and/or with a given anchor image, or can be otherwise separately stored.”) and expected classifications of the training data sets (Refer to para [049]; “In one example, in processing the retrieval request, retrieval component 108 can search the neural network for events that have a Euclidean distance between the event and the input event that is within a threshold, which can represent events that are most similar to the input event. In addition, the actions associated with the determined events can be analyzed to determine whether the action corresponding to the input driving event is the expected action.”) wherein the loss function includes a second term that is configured in such a way that differences in aleatoric uncertainty in the training data sets over different samples of the artificial neural network are regulated (Refer to para [043 and 049]; “uncertainty modeling component 118 can model the uncertainty using triplet loss as a regression loss based on obtaining an epistemic (or possible aleatoric) uncertainty to capture network uncertainty in terms of generalization (e.g., what training data to omit in the identification). Gal et al. describe leveraging epistemic uncertainty for model selection, i.e. hyper-parameter tuning. Kendall et al., in “Multi-task learning using uncertainty to weigh losses for scene geometry and semantics,” in arXiv preprint arXiv:1705.07115, 3, 2017, which is incorporated by reference herein, describe aleatoric uncertainty to improve multi-task learning by estimating pseudo optimal weights for each tasks loss term. Using the triplet loss formulation described above, uncertainty modeling component 118 can employ MC sampling, as described above, to estimate the embedding uncertainty. Inference can be done, after training a model with dropout before every weight layer, by performing dropout at test time to sample from the approximate posterior, as suggested by Kendall et al. in “What uncertainties do we need in Bayesian deep learning for computer vision?,” which can include stochastic forward passes, referred to as Monte Carlo dropout. Using multiple passes through a dropout enabled network can allow for generating multiple embeddings per sample Ncustom-character. These embeddings can be aggregated using the first moment into the final embedding to be used for retrieval, OL L custom-character=custom-character. The second moment indicates the model uncertainty and could be used for aleatoric uncertainty study, but in one example, uncertainty modeling component 118 may not use the second moment for determining the uncertainty metric.”).
Regarding: Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Equation 1 as detailed by Taha (cited above) discloses hyperparameters with respect to training data sets. However, the prior art either singly or in combination fails to at least disclose “second term represents a square of a distance between a variance determination of the training data set and an average variance determination of the training data set over all samples of the Bayesian neural network.
Non-patent literature discloses by Depeweg “Modeling Epistemic and Aleatoric Uncertainty with Bayesian Neural Networks and Latent Variables” discloses ““In this thesis, we develop a novel probabilistic model, called Bayesian neural networks with latent variables (BNN+LV). This model class can describe complex stochastic patterns in the data via a distribution over latent input variables (aleatoric uncertainty), while, at the same time, account for model uncertainty via a distribution over weights (epistemic uncertainty). We show how these two forms of uncertainty can be extracted from the predictive distribution of the model and develop novel model inspection techniques to explain the observed uncertainty based on the input features. Empirically, we show that BNN+LV provide high uncertainty quality over a wide range of regression tasks. In a series of model inspection studies, we show that the decomposition of uncertainty provides meaningful results and models the data generating process accurately. For decision making, we study active learning scenarios and show that utilizing a decomposition of uncertainty in BNN+LV leads to a more efficient data acquisition strategy. In model-based reinforcement learning (RL) we study how BNN+LV can be used as approximate models for stochastic dynamic systems. Here, we show that BNN+LV serve as powerful models, that give rise to policies that produce lower costs than baseline methods. Again, utilizing the decomposition of uncertainty we develop a novel risk-sensitive criterion for risk-sensitive RL, that enables a practitioner to specify its preference for policies that minimize costs, avoid stochasticity and minimize the risk for model-bias.””
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20220067737 A1
US 20210103487 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665